Citation Nr: 1201185	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-28 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to October 21, 2009 and in excess of 70 percent from October 21, 2009.

2.  Entitlement to an effective date earlier than October 21, 2009 for the award of a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel







INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1968 to September 1970.  He is a Vietnam veteran who earned the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio increased the evaluation for the Veteran's service-connected PTSD from 10 percent to 30 percent, effective January 8, 2007.  

During the current appeal, and specifically in June 2009, the RO increased the Veteran's PTSD rating to 50 percent, effective January 8, 2007.  Also, in December 2009, the RO increased the Veteran's PTSD evaluation to 70 percent, effective October 21, 2009.  As these increased evaluations do not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Prior to October 21, 2009, the Veteran's PTSD symptoms were manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms no worse than chronic sleep impairment, nightmares, irritability, anger outbursts, depression, anxiety, disturbances of motivation and mood, difficulty in establishing and maintaining effective social relationships, and Global Assessment of Functioning (GAF) scores ranging from 45 to 65.

2.  Since October 21, 2009, the Veteran's PTSD has been manifested by significant deficiencies in social and occupational functioning, to include chronic sleep impairment, suicidal ideation, impaired impulse control, difficulty in adapting to stressful circumstances, nightmares, irritability, anger outbursts, flashbacks, discomfort in crowds, difficulty getting along with people, social isolation,  depression, anxiety, and GAF scores ranging from 48 to 50.  No worse symptomatology has been shown.  
CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD prior to October 21, 2009 and in excess of 70 percent from October 21, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a pre-decisional letter dated in January 2007 apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the correspondence informed the Veteran that an increase in his PTSD may be shown by doctor statements, physical and clinical evaluation results, and statements from individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  Specifically, the RO obtained the Veteran's post-service VA treatment records and copies of medical records from the Social Security Administration (SSA).  

Additionally, pertinent VA examinations with respect to the issue on appeal were obtained in June 2007 and October 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  See 38 C.F.R. § 3.159(c)(4).

There is simply no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case.  Thus, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Dingess/Hartman, 19 Vet. App. at 486; & Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Increased Schedular Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R.
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

Here, the RO granted service connection for PTSD in December 2003 and assigned a 10 percent evaluation.  Subsequently, in the currently-appealed August 2007 decision, the RO increased the evaluation to 30 percent, effective January 8, 2007.  During the current appeal, and specifically in June 2009, the RO increased the evaluation to 50 percent, effective January 8, 2007.  In December 2009, the RO increased the evaluation to 70 percent, effective October 21, 2009.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  According to this rating criteria, a 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 31-40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

At the outset, the Board notes that the Veteran has received regular psychotherapy (individual and group) throughout the appeal period.  

A September 2006 VA treatment record notes that the Veteran reported feeling "fine."  There were no feelings of depression or anxiety.  His sleep was "okay" as long as he took his medication.

A January 2007 private treatment record indicates that the Veteran's PTSD was in partial remission.  His mood was less dysphoric and his affect was appropriate.  He still had some nightmares, but reported less anxiety and a decrease in racing thoughts.  In March 2007, the Veteran reported memory problems and an increase in anxiety.  His mood was more dysphoric and his affect was fidgety.  His condition was described at stable in May 2007.  In August 2007, the Veteran reported a lack of friendships outside his family, but stated that he was "doing good."  His mood was euthymic.  Insight and judgment were good.  A GAF score of 65 was assigned.

In June 2007, the Veteran underwent a VA examination.  He reported a long history of alcohol and substance abuse, but had been sober for about two years.  He had been married for 36 years and had a good relationship with his wife and children.  He frequently took care of his grandchildren and had a good relationship with them as well.  The Veteran had worked in the carpet business for 50 years, eventually taking over his father's company.  He had closed the business two years earlier due to his inability to continue working.  [In 2004, the Veteran was hospitalized after a failed suicide attempt at work.]  The Veteran reported frequent nightmares, avoidance, mild detachment from people outside his family, sleep problems, irritability, hypervigilance, and an exaggerated startle response.  

A mental status examination revealed that the Veteran was alert and oriented.  His eye contact was good and his behavior was somewhat fidgety.  His speech was normal and coherent.  Mood was neutral to slightly anxious.  Affect was slightly constricted.  He reported occasional auditory phenomena that he could not explain, such as the closing of a door or feeling that someone had entered the room.  He denied suicidal or homicidal ideations.  Memory was normal.  Judgment and insight were adequate.  There was no evidence of obsessive compulsive disorder.  The examiner diagnosed PTSD and anxiety disorder not otherwise specified.  He noted that the PTSD symptoms had caused some significant impairment in the Veteran's social and occupational functioning.  

A September 2008 statement from the Veteran's wife describes the severity of the Veteran's PTSD symptoms.  She stated that he lived in a state of depression.  He was withdrawn and had severed all ties with friends.  He rarely left the house due to anxiety in crowded situations.  He no longer enjoyed his usual hobbies.  She described frequent mood swings, irritability, and extreme anger for no apparent reason.  He had great difficulty sleeping.  She confirmed that he had closed the family business four years earlier due to an inability to deal with people and handle stress.  She also noted problems with his memory.

VA treatment records from early November 2007 note that the Veteran was stable.  A GAF score of 65 was assigned.  However, later that month he reported increased flashbacks and anxiety.  He had problems with daily functioning and decreased motivation.  Sleep, concentration, and energy were poor.  A GAF score of 50 was assigned.  The Veteran also received GAF scores of 50 in January and March 2008.

In April 2008, the Veteran reported significant depression, nightmares, and memory problems.  In May 2008, he reported becoming increasingly symptomatic with nightmares and flashbacks.  His mood was better in June 2008; he reported occasional thoughts of death, but a suicide screen was negative.  A GAF score of 55 was assigned in June, July, and August 2008.

September 2008 treatment records note that the Veteran was not doing well.  He was angry, sad, and depressed.  He reported racing thoughts and road rage.  He also complained of an inability to focus and remember things.  His mood was anxious.  GAF scores of 50 and 45 were assigned.  

In October 2008, the Veteran described his anxiety and depressive symptoms as being severe.  He reported increased flashbacks.  He felt less anxious on new medications, but had difficulty spending time with his grandchildren.  He endorsed passive suicidal ideation without intent or plan.  There were no signs of a thought disorder.  His stated mood was "tired" and there was a restricted range of affect.  A GAF score of 50 was assigned.

In November 2008, the Veteran's provider noted that he needed anger management and sleep enhancement.  A GAF score of 50 was assigned.  The Veteran reported increased irritability in December 2008.  A GAF score of 45 was assigned.

In January 2009, the Veteran reported increased stress, intrusive thoughts, worry, nightmares, and uncontrolled irritability.  He was uncomfortable in public.  His provider noted frequent tearing and psychomotor agitation.  Stated mood was "a mess" with a variable affect.  A GAF score of 45 was assigned.  His provider suggested inpatient treatment, but the Veteran declined stating "if I can stop drinking I can deal with this."

In February 2009, the Veteran's mental status was described as "good."  He reported having no friends and anger/irritability when interacting with family.  A GAF score of 45 was assigned.  In March 2009, he stated that he was "hanging in there."  He endorsed passive suicidal ideation without intent or plan.  

A February 2009 correspondence from Dr. ECD, the Veteran's provider, listed the following PTSD symptoms:  insomnia, severe irritability, poor impulse control, daily intrusive thoughts, nightmares, hypervigilance, poor concentration, impaired ability to engage with others, emotional disconnect from his wife and adult children, avoidance, and psychomotor agitation.  The doctor stated that the Veteran's symptoms "are some of the most debilitating I have seen" and "create impairment across all levels of functioning and cause him tremendous distress."  He noted the discrepancies between the June 2007 VA examination report and his observations, and stated "I can only assume [the Veteran] was utilizing avoidance as his primary means of managing the stress of that interview."

In April 2009, the Veteran had a positive suicide screen.  He was depressed and angry about his 30 percent disability evaluation.  The provider noted insufficient coping skills.  The Veteran reported an increase in symptoms in May 2009, and a suicide screen was again positive.  In June 2009, the provider noted a decrease in mood and affect.  GAF scores of 45 were assigned.

A July 2009 correspondence from Dr. ECD states that the Veteran was unemployable due to chronic PTSD, and that "[a]ttempts to secure gainful employment would more likely than not fail."

July 2009 treatment records note that the Veteran had exhibited good impulse control during a recent family vacation.  His stated mood was "okay" with a somewhat broader range of affect.  However, just a few weeks later he reportedly was not doing well and had a positive suicide screen.  A GAF score of 45 was assigned.

In August 2009, the Veteran noted a reduction in suicidal ideation.  He had  reconnected with his wife on an emotional level during a trip, and had effectively managed his affective state during the trip with no issues of irritability or isolation.  Psychomotor agitation and a moderately anxious affect were noted.  Later that month, the Veteran complained that he did not like his daughter and granddaughter living with him and his wife.  He was nervous around his grandchildren and crowds and preferred to be home alone.  He did small projects at home during the day.  In September 2009, the Veteran reported that he enjoyed fishing once a week.

In October 2009, the Veteran underwent another VA examination.  The examiner reviewed VA treatment notes and consulted with Dr. ECD as well.  He noted that the Veteran had tried multiple psychiatric medications to help manage his PTSD symptoms without any significant periods of remission from his symptoms.  The Veteran reported that he had no social relationships and had chased everyone away because of his anger and attitude.  He could no longer babysit his grandchildren because of his irritability.  His main activities were reading and walking.  

A mental status examination revealed that the Veteran was cooperative but fairly guarded and anxious.  He was irritable and somewhat disheveled.  His thought process was logical and sequential.  He denied any delusions or hallucinations.  He reported chronic suicidal ideations, but denied any plan.  He felt his activities of daily living were adequate.  He was alert and oriented.  Memory was intact.  He exhibited some psychomotor retardation.  He reported chronic panic attacks lasting anywhere from 10-20 minutes; the level and duration of these attacks was worse when he was around other people.  He reported feeling depressed, nervous, and irritable much of the time.  He continued to have difficulties with sleep.  

The examiner noted that the Veteran's overall condition appeared to be worse compared to the 2007 VA examination report.  He determined that the Veteran's PTSD symptoms resulted in deficiencies in most of the following areas:  work, family relationships, judgment, thinking, and mood.  He noted that the Veteran's wife managed their finances, but felt that the Veteran was capable of managing his own financial benefits "if need be."  A GAF score of 50 was assigned.

November 2009 treatment records note that the Veteran expressed a desire to communicate better with his wife.  He avoided contact with others.  He was sleeping better.  He reported feeling better since his daughter and granddaughter had moved out.  No psychomotor agitation was noted.  His stated mood was "out of sorts."  Affect was moderately flat.  A suicide screen was positive.  The provider noted evidence of psychosis, but did not elaborate.

In January 2010, the Veteran reported good impulse control during recent holiday activities.  He was trying to quit smoking.  He continued to read during the day and planned on joining the YMCA with his wife.  He continued to help getting his grandchildren to school in the mornings.  No psychomotor agitation was noted.  Stated mood was "better."  No suicidal ideation was endorsed.  A GAF score of 48 was assigned.

Treatment records show that the Veteran demonstrated a severe increase in PTSD symptoms after January 2010.  In March 2010, the Veteran complained of feeling anxious, impatient, angry, and uncomfortable around others.  His wife had told him to "get a grip on reality."  His provider suggested inpatient treatment.  In May 2010, the Veteran's provider noted that he needed a higher level of care for his severe PTSD symptoms.  In July 2010, the Veteran reported increased frustration and continued to feel uncomfortable around crowds.  GAF scores of 48 were assigned in June and July 2010, respectively.  

In September 2010, the Veteran was voluntarily admitted to a psychiatric unit for two weeks after reporting intense suicidal preoccupation.  A GAF score of 50 was assigned upon discharge.

Treatment records from November 2010 through March 2011 note a significant improvement in the Veteran's functioning.  GAF scores of 56 and 60 were assigned.  Suicide screens were negative.  

      a.  Evaluation Prior To October 21, 2009

The evidence during this time period more closely approximates the criteria for a 50 percent rating for PTSD.  The Veteran had irritability, anger, chronic sleep impairment, nightmares, and constant anxiety.  He was not working during this period.  However, he was able to function on a daily basis with no difficulty.

Review of treatment records from September 2006 to September 2009 shows no evidence that the Veteran's PTSD impaired his performance of routine activities, his speech, his ability to function independently, or his ability to control his impulses.  Nor did he exhibit spatial disorientation or obsessional rituals which interfered with routine activities.  The evidence of record does not indicate that the Veteran was unable to establish or maintain effective relationships, as he lived with his wife, daughter, and granddaughter during this time period.  

With regards to suicidal ideation, in October 2008 and March 2009 the Veteran reported passive suicidal ideation without intent or plan.  April, May, and July 2009 records show a positive suicide screen.  However, the Veteran reported reduced suicidal ideation in August 2009. 

GAF scores during this time period ranged from 45 to 65.  GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  In this case, the multiple psychiatric evaluations completed during the current appeal reflect the extent and severity of the Veteran's actual PTSD symptoms, which are suggestive of occupational and social impairment with reduced reliability and productivity; i.e. the level of impairment contemplated in the currently assigned 50 percent rating for psychiatric disabilities.

The Board acknowledges that the Veteran did not have any friendships during this time period; however, the evidence indicates that the Veteran had relationships with his wife of 40 years, his children, and his grandchildren.  Thus, an inability to establish and maintain effective relationships has not been shown.  Additionally, the assigned 50 percent rating contemplates difficulty in establishing and maintaining effective work and social relationships.  Further, the Board acknowledges that the evidence shows that the Veteran's anxiety caused difficulty in adapting to stressful circumstances; however, the remainder of the Veteran's symptomatology cannot be said to equate to a rating of 70 percent.  The collective evidence of record does not show occupational and social impairment with deficiencies in most areas.  

The Board also acknowledges Dr. ECD's opinion that the Veteran minimized his symptoms during the June 2007 VA examination.  However, Dr. ECD
ignores the fact that the voluminous treatment records from that time period support the examiner's findings.  Furthermore, Dr. ECD's concerns appear to focus on, instead of the schedular requirements, the practical effect of the PTSD.  The application of the schedule is a legal function reserved to the Board, as fact finder.  See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (stating that "[i]t is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present'" (quoting 38 C.F.R. § 4.2).  His observations regarding symptoms and their severity are of course competent and probative evidence well within an examiner's purview.  

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim for entitlement to an evaluation greater than 50 percent for PTSD prior to October 21, 2009.  There is no doubt to be resolved.  An evaluation greater than 50 percent for PTSD during this time period is not warranted.

      b.  Evaluation From October 21, 2009

During this portion of the appeal period, the Veteran persistently demonstrated depression and anxiety at levels which interfere with his ability to function socially or occupationally.  He avoids crowds, and even has problems maintaining effective relationships with his own family members.  Anger control remains a problem.  Medications have only limited effectiveness.  Prior to the Veteran's September 2010 hospitalization, treating providers assigned GAF scores of 56 and 60.  These scores are consistent with the symptomatology noted and do not provide a basis for assignment of a rating in excess of 70 percent for the Veteran's PTSD. 

The Veteran has maintained some minimal level of functioning.  Despite home problems, he continues to work on his relationship with his wife and helps get his grandchildren to school.  Care providers note that he remains oriented and aware of his problems, and is capable of discussing solution strategies.  Since his discharge from inpatient treatment, the Veteran's providers have noted a significant improvement in overall functioning.  

The Board also finds that the evidence does not demonstrate total social and industrial impairment for a 100 percent rating under the applicable rating criteria. For a 100 percent rating, the criteria specifically require a showing of gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name, and none of these criteria are shown.  38 C.F.R. § 4.130.  Here, this symptomatology has not been shown.  

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim for entitlement to an evaluation greater than 70 percent for PTSD since October 21, 2009.  There is no doubt to be resolved.  An evaluation greater than 70 percent for PTSD during this time period is not warranted.

III.  Extraschedular Consideration

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra- schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  There is no evidence of marked interference of employment, as the Veteran has not worked since 2005.  The Veteran was hospitalized briefly due to PTSD in September 2010.  However, the schedule both accounts for worsening of PTSD, and accurately reflects the current manifestations.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

A disability evaluation in excess of 50 percent prior to October 21, 2009, and in excess of 70 percent from October 21, 2009, for PTSD is denied.


REMAND

In a September 2010 rating decision, the RO granted a TDIU, effective October 21, 2009.  In October 2010, the Veteran submitted a timely notice of disagreement (NOD) with the effective date assigned to his TDIU.  Thus, the September 2010 rating decision remains pending, and the RO is now required to send the Veteran a statement of the case (SOC) in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, a veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran addressing the issue of entitlement to an effective date earlier than October 21, 2009 for the award of TDIU.  The Veteran also must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  This issue should be returned to the Board for further appellate consideration only if an appeal is properly perfected.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


